NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0522n.06

                                           No. 22-3501

                                                                               FILED
                          UNITED STATES COURT OF APPEALS                    Dec 16, 2022
                               FOR THE SIXTH CIRCUIT                    DEBORAH S. HUNT, Clerk

R.S., a minor child by his next of friend and legal guardian )
                                                             )
V.H.; T.H.,
                                                             )
        Plaintiffs-Appellants,                               )
                                                             )
v.                                                           )
                                                             )
LUCAS COUNTY CHILDREN SERVICES; LUCAS )
COUNTY, OH, c/o Board of County Commissioners Tina )
Skeldon Wozniak, Pete Gerken, and Gary L. Byers, )
separately and individually and in their capacity as Lucas )
County       Commissioner;       KENNETH          BUTLER; )
JANE/JOHN DOES, 1-20, individually and as Agents of )
Lucas County Children Services who are supervisors, )
managers, case workers, screeners, and other employees )
whose identities are unknown at this time; JANE/JOHN, )          ON APPEAL FROM THE
DOES, individually and as tortfeasors and abusers whose )        UNITED STATES DISTRICT
identities are unknown at this time; ALEXIS FORTUNE; )           COURT FOR THE NORTHERN
MARKUS FORTUNE; ALISA HAYNES, aka Alisa M. )                     DISTRICT OF OHIO
Stevenson; ANTHONY HAYNES, SR.; ANTHONY )
HAYNES, JR.; CORDELL JENKINS; LAURA LLOYD- )
JENKINS, individually in her capacity as Lucas County )                          OPINION
Administrator, and in her capacity as Board Member to )
Lucas County Children Services; GREATER LIFE )
CHRISTIAN CENTER; PILGRIM ASSETS, INC.; )
ABUNDANT LIFE MINISTRIES, INC.; MOUNTY )
HOPE CHURCH OF JESUS CHRIST (APOSTOLIC), )
ROAD TO SALVATION MINISTRIES, INC., )
CHARMAINE WEST, individually and in her capacity as )
case worker to Lucas County Children Services; SUSAN )
HICKEY, individually and in her capacity as case worker )
for Lucas County Children Services; REBECCA VON )
SACKEN; COURTNEY MOWERY, individually and in )
her capacity as case worker for Lucas County Children )
Services.                                                    )
        Defendants-Appellees.                                )
                                                             )
No. 22-3501, R.S., et al. v. Lucas County Children Servs., et al.




Before: SUHRHEINRICH, CLAY, and DAVIS, Circuit Judges.

       SUHRHEINRICH, Circuit Judge.            Plaintiffs R.S. and T.H. endured horrific sexual,

physical, and emotional abuse at the hands of their legal custodians Anthony and Alisa Haynes.

There is no doubt about the harm the children suffered: Anthony Haynes is serving a lifetime

prison sentence for the sex trafficking and sexual exploitation of a minor. The question here is

one of secondary liability. T.H. and R.S., through his mother, V.H., sued the Lucas County

Children Services (LCCS) and individual LCCS employees, among others, to hold them

accountable for placing them in the Hayneses’ home. The district court awarded the individual

LCCS employees qualified immunity and dismissed Plaintiffs’ claims on the pleadings. We

reverse the dismissal of Plaintiffs’ substantive due process claim against the individual LCCS

employees, vacate the grant of qualified immunity to the individual LCCS employees, and remand

this case for further proceedings.

                                                   I.

       These undisputed facts are taken from the pleadings, their attachments, and the juvenile

court record. V.H. has an “extensive history” with LCCS. V.H. had her first child as a minor in

the custody of LCCS. Since 1996, LCCS has received “numerous” referrals for abuse-and-neglect

regarding V.H. Some of those concerns were substantiated. V.H. who was a minor at the time,

lost custody of her first child in 2000 after the child was adjudicated a dependent child. She

regained custody in 2008. T.H. and R.S. are the second and third oldest of V.H.’s eight children.

When the events in this case arose, T.H. and R.S. lived with V.H., their five younger siblings, and

A.B., the father to their youngest two siblings.




                                                   -2-
No. 22-3501, R.S., et al. v. Lucas County Children Servs., et al.


       On July 2, 2014, V.H. and A.B.’s six-week-old baby was admitted to the hospital with

unexplained rib and clavicle fractures. That same day, LCCS and caseworker Defendant Rebecca

Von Sacken opened an abuse-and-neglect investigation into V.H. and A.B. V.H. told Von Sacken

that she might have hurt the baby’s arm while bathing him. Von Sacken determined that all of the

children should immediately be removed from V.H. and A.B.’s home and began investigating an

alternative placement for them.

       V.H. and A.B. suggested that the seven children be placed with their family pastor,

Anthony Haynes, and his wife, Alisa Haynes. The Hayneses were what Ohio law calls “qualified

nonrelatives” or “nonrelative adult[s] whom a child or the current custodial caretaker of a child

identifies as having a familiar and longstanding relationship or bond with the child or the child’s

family that will ensure the child’s social and cultural ties.” Ohio Rev. Code § 5153.161(a). A

child can be placed with a qualified nonrelative relatively quickly following a home visit,

interview, and background check. See Ohio Admin. Code § 5101:2-42-18(B) (listing the qualified

nonrelative approval criteria).

       On July 9, 2014, Von Sacken visited the Hayneses’ house to interview them and their three

children. The Hayneses assured Von Sacken they would “do what they can to protect and assist

[the] children.” Anthony’s and Alisa’s criminal background checks turned up negative. But Von

Sacken discovered that substantiated allegations of child sexual abuse had been made against Alisa

in 2000 and 2003.       And an “indicated” child sexual abuse allegation—one sustained by

circumstantial evidence—was made against Alisa in 1999. Anthony was identified as an “other

involved adult” in the 2003 allegation and was the subject of a 2004 unsubstantiated sexual abuse

allegation. Despite these allegations against the couple, Von Sacken believed the Hayneses could

provide the children with a “loving, nurturing[,] and safe environment.”


                                                -3-
No. 22-3501, R.S., et al. v. Lucas County Children Servs., et al.


       On July 16, 2014, Von Sacken filed a juvenile court petition seeking the children’s

immediate removal from the home of V.H. and A.B. Von Sacken recommended that the juvenile

court place the children with the Hayneses. After a July 17, 2014 hearing, the juvenile court

granted the Hayneses temporary custody of the children. Defendant LCCS caseworker Susan

Hickey informed the Hayneses they were approved as the children’s qualified nonrelatives

effective July 28, 2014.

       On September 19, 2014, the juvenile court adjudicated the baby abused, dependent, and

neglected and the remaining children dependent and neglected. The juvenile court granted the

Hayneses permanent custody of the children in February 2015.

       Life with the Hayneses was a waking nightmare for T.H. and R.S. T.H. recalled that

Anthony Haynes raped her on a daily basis. And, twice per week, Anthony Haynes brought her

to his church office where he raped her and forced her to perform oral sex on him. The Hayneses’

son and their friends—Markus and Alexis Fortune—also raped or sexually assaulted T.H. at least

six times. Markus Fortune raped R.S. at least twice. Alisa Haynes allegedly punched T.H. for

revealing that Markus Fortune assaulted her.

       V.H. visited her children at some point during the placement. She recognized markings

suggestive of sexual abuse on at least one of her children and reported this to Defendant LCCS

employee Courtney Mowery. Mowery allegedly emailed Hickey, but neither Hickey nor Mowery

investigated V.H.’s claim.

       LCCS staff did not intervene until October 2015. T.H. told one of her teachers that she did

not have proper clothing, wore ill-fitting shoes, and re-wore dirty underwear because she only had

three pairs. The school alerted LCCS. LCCS caseworker Defendant Charmaine West visited the

Hayneses’ house and found T.H., R.S., and two of their siblings living in squalid conditions in the


                                                -4-
No. 22-3501, R.S., et al. v. Lucas County Children Servs., et al.


basement. Their dirty clothes were strewn about. One child slept on a dirty, urine-soaked twin-

size mattress without sheets or blankets. R.S said he slept on a wooden board balanced on cinder

blocks in the corner. The other two children slept on the concrete floor. LCCS petitioned for the

children’s immediate removal, and the juvenile court ordered them removed on November 4, 2015.

       R.S. and T.H. sued LCCS, individual LCCS employees Von Sacken, Hickey, Mowery, and

West, the Lucas County Board of County Commissioners and its individual commissioners, and a

former Lucas County Administrator and LCCS board member (collectively, the Lucas County

Defendants) for numerous constitutional and state law violations.             Plaintiffs also sued the

Hayneses, the Fortunes, several churches, a business that owned one of the churches, and two of

the church’s pastors (collectively, the state law Defendants) under state law. The Lucas County

Defendants moved for judgment on the pleadings. The individual LCCS employees specifically

argued Plaintiffs failed to state a plausible Fourteenth Amendment substantive due process claim

and that they were entitled to qualified immunity.

       The district court agreed. Applying DeShaney v. Winnebago County Department of Social

Services, 489 U.S. 189, 195 (1989), the district court determined that Plaintiffs were not in LCCS’s

custody, so it had no duty to ensure their safety during the Haynes placement. And, according to

the district court, Von Sacken and the individual LCCS employees were not liable because “any

allegations based on a failure to investigate cannot be considered affirmative acts constituting a

state-created danger.” The court noted that, under Ohio law, the juvenile court, not LCCS, issued

the custody order. The district court dismissed Plaintiffs’ remaining federal civil rights and state

law claims against the Lucas County Defendants. And then it declined to exercise supplemental

jurisdiction over Plaintiffs’ outstanding claims against the state law Defendants. This made the

district court’s Rule 12(c) order final, and Plaintiffs timely appealed it.


                                                  -5-
No. 22-3501, R.S., et al. v. Lucas County Children Servs., et al.


                                                          II.

         We review de novo a district court’s grant of a Rule 12(c) motion for judgment on the

pleadings. See, e.g., Moore v. Hiram Twp., 988 F.3d 353, 357 (6th Cir. 2021). In reviewing a

Rule 12(c) motion, we may consider the pleadings, their attachments, and matters of public record

without converting the motion into one for summary judgment. See Gavitt v. Born, 835 F.3d 623,

640 (6th Cir. 2016). “We assess a Rule 12(c) motion ‘using the same standard that applies to a

review of a motion to dismiss under Rule 12(b)(6).’” Barber v. Charter Twp., 31 F.4th 382, 386

(6th Cir. 2022) (quoting Moderwell v. Cuyahoga Cnty., 997 F.3d 653, 659 (6th Cir. 2021)).

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “[D]etailed

factual allegations” are not necessary, but the complaint must contain “more than an unadorned,

the-defendant-harmed-me accusation.” Id. (quoting Twombly, 550 U.S. at 555).

                                                          III.

         Plaintiffs assert that they plausibly stated a substantive due process claim against the

individual LCCS employees and the district court erred in affording them qualified immunity.1

“Qualified immunity attaches when an official’s conduct does not violate clearly established



         1
            Plaintiffs choose to pursue this one claim on appeal and do not challenge the district court’s dismissal of
their remaining claims, including their claim that LCCS’s official policy or custom caused their harm. See Monell
v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Although Plaintiffs’ statement of issues generally refers the district
court’s grant of immunity to “Appellees” from their § 1983 claims, Plaintiffs only assign error to the district court’s
dismissal of their DeShaney claim against the individual LCCS employees. Because issues not raised in an opening
appellate brief are forfeited, see Scott v. First S. Nat’l Bank, 936 F.3d 509, 522 (6th Cir. 2019), we address only on
Plaintiffs’ DeShaney claim and the district court’s grant of qualified immunity to the individual LCCS employees.

                                                          -6-
No. 22-3501, R.S., et al. v. Lucas County Children Servs., et al.


statutory or constitutional rights of which a reasonable person would have known.” Kisela

v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam) (quoting White v. Pauly, 137 S. Ct. 548, 551

(2017) (per curiam)). Two questions guide our qualified immunity inquiry: (1) whether the facts,

viewed most favorably to the plaintiff, show a constitutional violation, and (2) whether the right

was “clearly established” when the misconduct occurred. Cochran v. Gilliam, 656 F.3d 300, 306

(6th Cir. 2011).

        A. Constitutional Violation

        We begin with what the Fourteenth Amendment’s Due Process Clause does not require.

The Due Process Clause limits “the State’s power to act.” DeShaney, 489 U.S. at 195. It “does

not impose on the state an affirmative duty to protect individuals against private acts of violence.”

Engler v. Arnold, 862 F.3d 571, 575 (6th Cir. 2017). Rather, “[i]ts purpose was to protect the

people from the State, not to ensure that the State protected them from each other.” DeShaney,

489 U.S. 196.

        There are two exceptions to this maxim. One arises when the plaintiff is harmed while in

state custody. See Lipman v. Budish, 974 F.3d 726, 741 (6th Cir. 2020). Exception two is the

state-created-danger theory. It allows a plaintiff to hold the state responsible for harm caused by

a third party if:

        (1) an affirmative act by the state which either created or increased the risk that the
        plaintiff would be exposed to an act of violence by a third party; (2) a special danger
        to the plaintiff wherein the state’s actions placed the plaintiff specifically at risk, as
        distinguished from a risk that affects the public at large; and (3) the state knew or
        should have known that its actions specifically endangered the plaintiff.

Cartwright v. City of Marine City, 336 F.3d 487, 493 (6th Cir. 2003).

        Plaintiffs contend the district court erred in finding neither exception applies. The state-

created-danger theory is the better fit here, so we analyze Plaintiffs’ case under that theory.


                                                   -7-
No. 22-3501, R.S., et al. v. Lucas County Children Servs., et al.


See Lipman, 974 F.3d at 743–47 (concluding a juvenile-plaintiff’s estate pleaded state-created-

danger claim against child services employees for harm she was exposed to in private custody).

           1. Affirmative Act

       “Whether conduct amounts to an ‘affirmative act’ in this context is at times a difficult

question.” Engler, 862 F.3d at 575. “[A] failure to act is not enough.” Lipman, 974 F.3d at 744.

The key “question is whether the individual ‘was safer before the state action than . . . after it.’”

Jaskinski v. Tyler, 729 F.3d 531, 539 (6th Cir. 2013) (quoting Cartwright, 336 F.3d at 493).

       Plaintiffs plausibly allege that Von Sacken’s actions were the catalyst that led to the

children’s harm. Von Sacken initially investigated V.H.’s suspected abuse of her baby and

initiated removal proceedings. To place the children with the Hayneses, she conducted the

statutorily-required home study and investigation and produced a report that noted—but did not

explain because she failed to investigate—the sexual abuse allegations made against the Hayneses.

See Ohio Admin. Code § 5101:2-42-18(B) (setting forth qualified non-relative placement approval

criteria). She nevertheless petitioned the juvenile court to order the children’s placement with the

Hayneses. Through Von Sacken’s efforts, Plaintiffs went from a neglectful (and in the baby’s

case, abusive) home to a living hell, which certainly meets the definition of an affirmative act.

See Jasinski, 729 F.3d at 539.

       Von Sacken claims that her sin is that of omission and is thus not actionable. She relies on

our cases stating that a state official’s failure to investigate or intervene, even knowing that abuse

is occurring, is not an affirmative act. See, e.g., Langdon v. Skelding, 524 F. App’x 172, 176 (6th

Cir. 2013) (explaining that a child services agency’s decision to close child abuse investigations

and not remove child did not amount to an affirmative act); see also Cartwright, 336 F.3d at 493

(holding that police officers who picked up the plaintiff from “the shoulder of a dark, foggy”


                                                 -8-
No. 22-3501, R.S., et al. v. Lucas County Children Servs., et al.


highway and left him in a safer location did not take “an affirmative act under the state-created

danger theory”). But see Jasinski, 729 F.3d at 540 (suggesting in dicta that child services agency’s

investigation and state’s criminal prosecution of child abuser might have increased the risk of harm

even without removal of the child). But in those failure-to-act cases, the state official never stepped

in to change the victim’s circumstances. Taking control and making a status-quo changing

decision that leaves the victim less safe is an affirmative act. See, e.g., Bank of Ill. v. Over, 65

F.3d 76, 78 (7th Cir. 1995) (“If the [child services] employees knowingly placed [the child] in a

position of danger, they would not be shielded from liability by the decision in DeShaney.”). And

that is what happened here. Von Sacken initiated removal proceedings and recommended

placement with the Hayneses despite the obvious potential for grave harm. See Currier v. Doran,

242 F.3d 905, 919 (10th Cir. 2001) (“When the state affirmatively acts to remove a child from the

custody of one parent and then places the child with another parent, DeShaney does not foreclose

constitutional liability.”).

        In accepting Von Saken’s argument, the district court myopically focused on the juvenile

court’s role in the ordeal. It explained that the only affirmative act was the juvenile court’s

placement order, relying on our decision in Pittman v. Cuyahoga County Department of Children

& Family Services, 640 F.3d 716, 729 (6th Cir. 2011). Pittman involved a father’s claim that a

social worker’s recommendation against placement deprived him of his constitutional right to

family integrity. Id. at 718–22, 729. We observed that only the juvenile court could deprive the

father of his due process rights in this situation because “the juvenile court has the ultimate

decisionmaking power with respect to placement and custody.” Id. at 729. The social worker’s

negative characterization of the father’s parental fitness might have influenced the juvenile court’s

determination, but the juvenile court’s order deprived him of his parental rights. Id.


                                                 -9-
No. 22-3501, R.S., et al. v. Lucas County Children Servs., et al.


       Pittman is also distinguishable. There, the social worker was accused of making a negative

placement recommendation, not of making a faulty and dangerous recommendation based on

inadequate investigation. Id. Here, the crux of Plaintiffs’ claim is that Von Sacken failed to fully

investigate known and documented allegations of prior child sexual abuse. Had Von Sacken

brought the Hayneses’ history of sexual abuse to the juvenile court’s attention during the hearing,

it is unimaginable it would have placed the children with the Hayneses. See T.D. v. Patton, 868

F.3d 1209, 1226 (10th Cir. 2017) (finding state created danger where a court placed a minor with

the minor’s father after child services worker withheld facts about the father’s pattern of child

sexual abuse).

           2. Special Danger

       Plaintiffs must plausibly show Von Sacken’s actions “place[d] [them] specifically at risk,

as distinguished from a risk that affects the public at large.” Kallstrom v. City of Columbus, 136

F.3d 1055, 1066 (6th Cir. 1998). This element is met when “the government could have specified

whom it was putting at risk, nearly to the point of naming the possible victim or victims.” Jones

v. Reynolds, 438 F.3d 685, 696 (6th Cir. 2006). Plaintiffs’ complaint plausibly alleges a special

danger because only R.S., T.H., and their siblings were subject to Von Sacken’s placement

recommendation. See Caldwell v. City of Louisville, 120 F. App’x 566, 575 (6th Cir. 2004)

(determining that state created danger exception applied precluding summary judgment and noting

existence of evidence establishing that defendant was aware of “substantial risk of serious harm”

caused by the state).

           3. Deliberate Indifference

       Plaintiffs must also plausibly allege Von Sacken acted with the requisite culpability to

establish a constitutional violation. See Arledge v. Franklin Cnty., 509 F.3d 258, 263 (6th Cir.


                                               -10-
No. 22-3501, R.S., et al. v. Lucas County Children Servs., et al.


2007). We hold public officials to a deliberate indifference standard in situations that permit

“reflection and unhurried judgments.” McQueen v. Beecher Cmnty. Schs., 433 F.3d 460, 469 (6th

Cir. 2006) (quoting Bukowski v. City of Akron, 326 F.3d 702, 710 (6th Cir. 2003)). We have

equated deliberate indifference with subjective recklessness, meaning “the official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. (quoting Sperle v. Mich. Dep’t of Corr., 297 F.3d

483, 493 (6th Cir. 2002)).

        Von Sacken was conscious of the risk the Hayneses posed to the children because she

documented it in her report. And, it hardly needs stating that placing children with known child

abusers poses a horrible risk to children. Von Sacken disregarded that risk because she did not

follow up on critical information before recommending the placement to the juvenile court.

        The fact that V.H. volunteered the Hayneses as a placement option does not excuse Von

Sacken’s conduct. First and foremost, she was required to vet and approve the placement before

recommending it to the juvenile court. The qualified nonrelative regulation does not say that a

parent’s recommendation and assent excuses that duty. See Ohio Admin. Code § 5101:2-42-18.

Moreover, had LCCS made V.H. aware of the Hayneses’ history, it is hard to believe that she

would still have wanted them to parent her children. In fact, when she discovered signs of sexual

abuse on one of her children, she called LCCS. Nonetheless, even if V.H. was negligent in

consenting to the placement, this would make her a joint tortfeasor; not dispel Von Sacken’s

liability. See K.H. ex rel. Murphy v. Morgan, 914 F.2d 846, 849 (7th Cir. 1990) (noting that even

if the child’s parents were the real abusers, they would be joint tortfeasors with the state, but this

would not excuse the state for placing the child in a foster home that it knew would be destructive

of the health).


                                                -11-
No. 22-3501, R.S., et al. v. Lucas County Children Servs., et al.


         The fact that child abuse allegations (as opposed to convictions) are not automatically

disqualifying under the qualified nonrelative regulation does not get Von Sacken off the hook

either. After all, the essence of Von Sacken’s job was to protect children from neglect and abuse.

See Ohio Rev. Code § 2151.421(G)(1) (requiring that child services agencies “shall investigate,

within twenty-four hours, each report of child abuse or child neglect”); Ohio Admin. Code

§ 5101:2-1-01(54) (defining a child services “[c]aseworker” as someone “responsible for

provision of protective services or supportive services to the child”); Mission/Vision, Lucas County

Children Services, https://lucaskids.net/mission-vision/ (last visited Dec. 15, 2022) (“Our mission

is lead the community in the protection of children at risk of abuse and neglect.”).

         In sum, Plaintiffs have sufficiently pleaded facts to create the reasonable inference that

Von Sacken violated their substantive due process rights. We therefore vacate the grant of

qualified immunity to Von Sacken.

             4. Remaining LCCS Employees

         Because it determined that the juvenile court order was the only “affirmative act,” the

district court did not conduct an individualized qualified immunity analysis for Hickey, Mowery,

or West. Since we have rejected that conclusion, we vacate the grant of qualified immunity to

these Defendants and remand for individualized analysis. See Schulkers v. Kammer, 955 F.3d 520,

533 (6th Cir. 2020) (“When determining whether defendants are entitled to qualified immunity,

‘we do not lump together each of the relevant government actors. Rather, we assess each actor’s

liability on an individual basis.’” (quoting Jones v. City of Elyria, 947 F.3d 905, 913 (6th Cir.

2020))).2


         2
           Plaintiffs also sued LCCS board member Laura Lloyd-Jenkins in her individual capacity. They provided
no allegations showing that she personally played any role in their abuse. She cannot be held liable under a respondeat
superior theory. See, e.g., Zakora v. Chrisman, 44 F.4th 452, 475 (6th Cir. 2022) (“A simple failure to act, without ‘a

                                                        -12-
No. 22-3501, R.S., et al. v. Lucas County Children Servs., et al.


         B. Clearly Established

         We need not address the clearly established prong of the qualified immunity analysis

because the individual LCCS employees did not raise it.

                                                          IV.

         We REVERSE the grant of qualified immunity to Von Sacken and VACATE and

REMAND the grant of qualified immunity to Hickey, Mowery, and West for further proceedings

consistent with this opinion.




showing of “direct responsibility” for the actions of the individual officers,’ will not suffice to establish supervisory
liability.” (quoting Hays v. Jefferson Cnty., 668 F.2d 869, 873–74 (6th Cir. 1982))).

                                                         -13-